Case 1:19-cv-05574-AT Document 90 Filed 07/28/20 Page 1 of 2
                 Case 1:19-cv-05574-AT Document 90 Filed 07/28/20 Page 2 of 2




          We respectfully thank the Court and all counsel for their consideration in this matter.

  Very truly yours,
  Frederick D Schmidt Jr
  Frederick D Schmidt Jr


  cc:     Ronai & Ronai, LLP
          Fabiani, Cohen, Hall, LLP
          Perry Van Etten Rozanski
          (all by ECF)




GRANTED. It is ORDERED that:

 1.   The deadline to complete depositions is EXTENDED to September 15, 2020.
 2.   The fact discovery deadline is EXTENDED to September 15, 2020.
 3.   The expert discovery deadline is EXTENDED to December 11, 2020.
 4.   The Case management conference scheduled for August 20, 2020 is ADJOURNED to October 5, 2020, at
      11:00 a.m. By September 28, 2020, the parties shall submit their joint status letter.

      SO ORDERED.

Dated: July 28, 2020
       New York, New York
